Title: To Thomas Jefferson from James Maurice, 25 September 1789
From: Maurice, James
To: Jefferson, Thomas



Sir
L’Orient 25th Septr. 1789.

The honor of this present is to advise you for your future government, that the Vessel, I mentioned to you in my last addresses, sailed yesterday for Virginia, therefore no other opportunity now offers here for America but the ship Aurora Capt. Calizt for Philadelphia, and which will soon be ready to make sail.—I am indeed sorry that it has so happen’d, for it deprives me of a real pleasure, that of endeavoring to make your Stay in L’Orient as agreeable as possible and of being as serviceable to you here as much as laid in my power. Wishing you a pleasant Voyage, and happy meeting with your friends, I have the honor to be most respectfully Sir Your Excellencies most obt. & huble. Servant

Jas. Maurice

